Citation Nr: 0910105	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-00 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel







INTRODUCTION

The veteran had active service from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2007 decision, the Board affirmed the RO's 
denial of the benefits on appeal.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  In October 2008, the CAVC granted a Joint 
Motion for Remand (Joint Motion).  In the October 2008 Order, 
the CAVC vacated the Board's September 2007 decision and 
remanded the appeal to the Board for compliance with 
instructions provided in the Joint Motion.

The Board notes that additional evidence was received from 
the Veteran, through his attorney, in January 2009, after the 
CAVC granted the Joint Motion.  The Veteran specifically did 
not waive review of this evidence by the RO and requested a 
hearing before a Decision Review Officer (DRO) at the RO, 
where he stated he would present yet more evidence.  This 
evidence, and any additional evidence submitted by the 
Veteran, should be considered along with any additional 
evidence received upon completion of the development outlined 
below.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

The CAVC remanded the present appeal to the Board in October 
2008 for compliance with the instructions in the October 2008 
Joint Motion.  The Joint Motion provides that remand is 
required in order for VA to comply with its duty to notify 
and assist.  Specifically, the Joint Motion points out that 
the July 2004 notice letter sent by VA to the Veteran did not 
explain with specificity the types of evidence necessary to 
substantiate a claim of service connection for PTSD, 
including the need for information and evidence regarding 
verification of his asserted in-service stressors.  

The Board finds that a remand is necessary to comply with the 
instructions of the Joint Motion and to satisfy VA's duty to 
notify, prior to final review of the appeal by the Board. 

As previously noted, new evidence was received in January 
2009, after the Joint Motion was granted.  It consisted of 
records from the Lubbock VA Medical Center (VAMC).  The 
Veteran specifically requested that this evidence be sent 
back for review by the RO, and that a DRO hearing be 
scheduled at the RO, where he would submit additional 
evidence.  In addition to providing the Veteran with proper 
notice in compliance with the Joint Motion, the Board finds 
that VA's duty to assist includes review by the RO of the 
evidence submitted in January 2009, proper procedural 
handling of any hearing requests made by the Veteran, and 
readjudication of the claim based on all new evidence 
received.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
in compliance with the notice requirements 
of the VCAA and the Joint Motion.  
Specifically, the letter should explain, 
in detail, the type of evidence needed to 
substantiate a claim for service 
connection for PTSD, and the elements of 
such a claim.  In addition, the letter 
should specify the type of evidence 
necessary for verification of the 
Veteran's claimed in-service stressors.  

2.  The RO should take the appropriate 
procedural steps in response to the Veteran's 
January 2009 submission requesting a hearing 
before a DRO.  Further, the RO should review the 
evidence received in January 2009, as well as 
any additional evidence received in response to 
the notification letter described above, and the 
case should again be reviewed by the RO on the 
basis of the additional evidence.  If the 
benefit sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and afforded 
a reasonable opportunity to respond before the 
record is returned to the Board for further 
review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

